Citation Nr: 1403375	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2001 to March 2002 and from January 2003 to June 2003, to include additional service in the New Hampshire Air National Guard and Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for the Veteran's claims.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision.

The Board notes that in addition to the paper claims file there is a paperless, electronic claims file associated with the Veteran's claim which has been reviewed and considered.  

The Board also notes that the Veteran was scheduled for a hearing for June 2013 before a member of the Board.  The Veteran, however, failed to report.  Therefore, the Board deems this request withdrawn.

The issues of service connection for a psychiatric disorder and neck pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Back strain is related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a back disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that her current back strain is related to service.  For the reasons explained below the Board finds that service connection is warranted.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).    

VA regulations provide that in each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record.  38 U.S.C.A. § 1154(a).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran asserts that during active service she had to lift a lot of heavy equipment, such as mobility bags filled with military gear, which caused her current back disability.   

The Veteran was examined for VA purposes in March 2011.  After reviewing the Veteran's claims file and upon physical examination, the examiner diagnosed her with a low back strain.  The examiner opined that the Veteran's low back strain was as likely as not related to the chronic low back strain for which she was treated while on active duty.  The examiner based the opinion on the fact that the Veteran was evaluated and treated for back pain on several occasions during service and that she continues to receive treatment for low back strain.  In a November 2012 addendum opinion, another examiner similarly concluded that the Veteran's low back strain was at least as likely as not incurred in or caused by an in-service injury or event because the Veteran was a supply manager apprentice and in that capacity she would be lifting heavy items which could reasonably be expected to cause a soft tissue strain in the low back.  There is no medical evidence to the contrary.

Based upon the medical nexus opinions, the Board finds that low back strain is related to service.  It follows that entitlement to service connection for low back strain is warranted.


ORDER

Entitlement to service connection for back strain is granted.



REMAND

As to the Veteran's claim of service connection for an acquired psychiatric disorder, the Veteran was examined for VA purposes in May 2012 where the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV, but instead diagnosed her with major depressive disorder.  The examiner stated that she could not link the Veteran's major depressive disorder to service, however, without resort to speculation because of a lack of evidence connecting her depression to service.  A full and complete rationale for any opinion expressed is required, however, and if the examiner cannot render an opinion without resorting to speculation, the examiner must explain whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner's brief explanation for her inability to provide an opinion without resort to speculation is not adequate and a remand for an addendum opinion is necessary.  The Board requests another VA psychiatric examination conducted by a VA psychiatrist or psychologist other than the May 2012 examiner.

Regarding the Veteran's claim of service connection for neck pain, diagnosed as degenerative changes and myofascial pain of the cervical spine, the dates and nature of the Veteran's service in the New Hampshire Air National Guard and Air Force Reserve are unclear.  The distinction between whether the Veteran's service was active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) at any time is crucial in the present case because diseases, such a degenerative disc disease, may only be service-connected if the claimant became disabled from such during a period of ACDUTRA.  Furthermore, if the evidence reflects that a disease had its onset prior to a period of ACDUTRA, a claimant seeking benefits based on aggravation of the disease during that period of ACDUTRA has the burden, without the advantage of the presumption of aggravation, of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).  There is no evidence of record which summarizes the dates of the Veteran's ACDUTRA and INACDUTRA while in the New Hampshire Air National Guard or Air Force Reserves.  Therefore, the RO/AMC should make an attempt to verify the dates and nature of this period of the Veteran's service. 

To that end, the Board notes that the Veteran's service personnel records corresponding to her National Guard and Reserve service are not associated with the claims file.  The Board finds that such would be critical in determining the dates and nature of her service in the New Hampshire Air National Guard and Air Force Reserves.  In the present case, the Board has an obligation to obtain such records.   Thus, the RO/AMC should attempt to obtain and associate with the claims file the Veteran's complete National Guard personnel records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the National Personnel Records Center (NPRC), Records Management Center (RMC), the New Hampshire State Adjutant General's office and any other appropriate location, to request the complete service treatment and personnel records of the Veteran, pertaining to her service in the New Hampshire Air National Guard and Air Force Reserves. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file. 

2.  After verifying the dates of the Veteran's service in the New Hampshire Air National Guard and Air Force Reserves, the RO/AMC must contact the Defense Finance and Accounting Service (DFAS) and any other appropriate repository and request the Veteran's pay stubs for the entirety of her service in the New Hampshire Air National Guard and Air Force Reserves.  Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.  

Thereafter, the RO/AMC must create a summary of each period of ACDUTRA and INACDUTRA which the Veteran attended while serving in the New Hampshire Air National Guard, and include a copy of that summary in the claims file.

3.  Then, schedule the Veteran for a psychiatric examination, with a VA psychiatrist or psychologist other than the May 2012 examiner.  The examiner is asked to:

a).  Provide an approximate date of onset for the Veteran's major depressive disorder.

b).  Provide an opinion addressing whether the Veteran's major depressive disorder is at least as likely as not (probability of at least 50 percent) related to any aspect of a period of active duty, to include the described stressor.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, evidence would be required. 

4.  Thereafter, schedule the Veteran for an appropriate examination for her cervical spine disability.  After review of the claims file and examination of the Veteran provide an opinion regarding the approximate date of onset for the Veteran's cervical spine disability.

The examiner is asked to provide an opinion addressing whether the Veteran's cervical spine disability is at least as likely as not (probability of at least 50 percent) related to any period of the Veteran's active duty.

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, evidence would be required. 

5.  The record should again be reviewed and the claims readjudicated.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


